Dismissed and Opinion filed May 16, 2002








Dismissed and Opinion filed May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01260-CV
____________
 
WINDELL WATTERS, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL JUSTICEBINSTITUTIONAL DIVISION, Appellee
 

 
On
Appeal from the 278th District Court
Walker
County, Texas
Trial
Court Cause No. 21,317-C
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 23,
2001.  The clerk=s record was filed on December 27,
2001.  No reporter=s record was taken.  No brief was filed.
On March 28, 2002, this Court ordered appellant file his
brief and a motion reasonably explaining why the brief was late on or before
April 29, 2002.  The order stated that
unless the brief and motion were timely filed, the appeal would be dismissed for
want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant did not file a brief, a motion, or any other
response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 16, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).